Citation Nr: 0811772	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  02-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to September 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in February 2003.  A 
transcript of that hearing is associated with the claims 
file.

The Board remanded the veteran's case for further development 
in Mach 2006.  At that time, the issues on appeal included 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
In a December 2006 rating decision, the RO awarded 
entitlement to TDIU effective July 31, 2004.  


FINDING OF FACT

In a March 2008 statement, prior to the promulgation of a 
decision in this appeal, the veteran's representative 
withdrew the appeal regarding the issue of entitlement to an 
initial disability rating in excess of 20 percent for 
diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to the issue of entitlement to an initial disability 
rating in excess of 20 percent for diabetes mellitus.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2007).

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim for entitlement to an initial 
disability rating in excess of 20 percent for diabetes 
mellitus.  But in a recent statement dated in March 2008, the 
veteran's representative withdrew the appeal concerning this 
claim.

The veteran has withdrawn his appeal regarding his increased 
rating claim; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed without prejudice.


ORDER

The appeal for entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


